Lawton, J.
(dissenting in part). I dissent in part because I do *1016not agree with the majority’s conclusion that Supreme Court erred in denying plaintiffs cross motion to amend the complaint. The determination whether to grant leave to amend a pleading is within the sound discretion of the trial court and that determination should not be lightly set aside (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959; Beuschel v Malm, 114 AD2d 569). Here, plaintiff has failed to offer any reasonable excuse for his delay of over four years in seeking to amend the complaint. Moreover, plaintiff was aware during that period of the facts upon which the cross motion was based. Additionally, in support of his cross motion, plaintiff failed to include the proposed amended complaint and an affidavit of merit concerning the proposed causes of action. Under those circumstances, the court’s denial of plaintiffs cross motion was not an improvident exercise of discretion (see, Branch v Abraham & Strauss Dept. Store, 220 AD2d 474, 475). Consequently, I would affirm. (Appeals from Order of Supreme Court, Monroe County, Calvaruso, J. — Summary Judgment.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.